Exhibit 10.1

AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to the Amended and Restated Credit Agreement (this
“Amendment No. 2”) dated as of May 31, 2012 (the “Amendment No. 2 Effective
Date”) is entered into among Atlas Pipeline Partners, L.P., a Delaware limited
partnership (the “Borrower”), the Subsidiaries of the Borrower identified as
“Guarantors” on the signature pages hereto (the “Guarantors”), the Lenders
signatory hereto and Wells Fargo Bank, National Association, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and amends the Amended and Restated Credit Agreement dated as of
July 27, 2007 and amended and restated as of December 22, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into among the Borrower, the Guarantors named therein, the institutions
from time to time party thereto as Lenders (the “Lenders”), the Administrative
Agent and the other agents and arrangers named therein.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement, as amended hereby.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement the Lenders have, subject to the terms
and conditions set forth therein, made certain credit available to and on behalf
of the Borrower;

WHEREAS, Section 12.2 of the Credit Agreement provides that the Credit Agreement
may be amended, modified and waived from time to time;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as set forth herein including,
without limitation, to increase the aggregate Revolving Credit Commitments and
to extend the Maturity Date;

WHEREAS, the Borrower has requested that ABN AMRO Capital USA LLC, Branch
Banking and Trust Company, Cadence Bank, N.A., OneWest Bank, FSB, Regions Bank,
Sovereign Bank, N.A., Goldman Sachs Bank USA and The F&M Bank and Trust Company
become Lenders hereunder (each a “New Lender” and collectively, “New Lenders”);

WHEREAS, subject to certain conditions, the Lenders are willing to agree to the
amendments set forth in Section 1 hereof relating to the Credit Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

“Amendment No. 2” means Amendment No. 2 to the Amended and Restated Credit
Agreement dated as of May 31, 2012 among the Borrower, the Guarantors, the
Administrative Agent and the Lenders.

“Amendment No. 2 Effective Date” means May 31, 2012.

“Capital Expansion Project” means any project of the Credit Parties (a) that has
or will have Expansion Capital Expenditures attributable thereto in excess of
$20,000,000, (b) for which commercial operations have commenced and revenue has
begun to be generated by such operations, (c) that is identified in a
certificate delivered by the Borrower to the Administrative Agent not less than
30 days prior to the completion of such project, which certificate includes the
Borrower’s Capital Expansion Project EBITDA Projection for such project, and
(d) for which the Borrower has provided to the Administrative Agent information,
as applicable, in each case in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, regarding such project
including, to the extent such information is applicable, volume commitments to
such project, pricing arrangements, Hedging Agreements relating to such project,
the ability of third parties to perform under any contracts relating to
utilization of such project, and any other aspect of such project as the
Administrative Agent may reasonably request.

“Capital Expansion Project Add-Back” means, with respect to any period, the
amount added to Consolidated Net Income in the calculation of Consolidated
EBITDA attributable to a particular Capital Expansion Project, which amount
shall equal, with respect to a particular Capital Expansion Project for such
period, (a) the portion of the Capital Expansion Project EBITDA Projection for
such Capital Expansion Project that is applicable to such period less (b) actual
Consolidated EBITDA attributable to such Capital Expansion Project during such
period.

“Capital Expansion Project EBITDA Projection” means, with respect to any Capital
Expansion Project, the Borrower’s good faith projection, based on assumptions
believed by it to be reasonable at the time made, of Consolidated EBITDA that
will be attributable to such Capital Expansion Project during the first 12-month
period following commencement of commercial operations of such Capital Expansion
Project, which projection and calculation thereof is reasonably acceptable to
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Commitment Fee Rate” means the applicable rate per annum as set forth in the
definition of “Applicable Margin” based on the Consolidated Funded Debt Ratio as
in effect from time to time.

“Expansion Capital Expenditures” means all expenditures and costs that are
capitalized on the balance sheet of such Person in accordance with GAAP, other
than such expenditures made for the restoration, repair or maintenance of any
fixed or capital asset.

“Hedging Premiums Add-Back” is defined in the definition of “Consolidated
EBITDA”.

“Unadjusted Consolidated EBITDA” means, for any period, (a) Consolidated EBITDA
for such period (without giving effect to the proviso contained at the end of
the first paragraph of the definition thereof) minus (b) the Hedging Premiums
Add-Back for such period minus (c) the aggregate amount of Capital Expansion
Project Add-Backs for such period.

(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definitions of “Applicable Margin”, “Consolidated EBITDA”,
“Guaranty Agreement”, “Maturity Date”, and “Revolving Credit Commitment” in
their entirety as follows:

“Applicable Margin” means, for any day, with respect to any LIBOR Rate Loan or
Base Rate Loan, or with respect to the Commitment Fee Rate, as the case may be,
the applicable per annum percentage set forth in the table below, based on the
Consolidated Funded Debt Ratio as in effect from time to time:

 

Pricing
Level

  

Consolidated Funded Debt Ratio

   LIBOR
Rate
Loans +     Base
Rate
Loans +     Commitment
Fee Rate   I   

Less than 3.00 to 1.00

     2.00 %      1.00 %      0.375 %  II   

Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00

     2.25 %      1.25 %      0.375 %  III   

Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00

     2.50 %      1.50 %      0.500 %  IV   

Greater than or equal to 4.00 to 1.00, but less than 4.50 to 1.00

     2.75 %      1.75 %      0.500 %  V   

Greater than or equal to 4.50 to 1.00

     3.00 %      2.00 %      0.500 % 

 

3



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) by which the Borrower is required to provide an
Officer’s Compliance Certificate pursuant to Section 7.1(i) for the most
recently ended fiscal quarter of the Borrower; provided that (a) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by
Section 7.1(i) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Funded Debt
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date, (b) for all time periods prior to the
Amendment No. 2 Effective Date, the Applicable Margin shall be calculated
without giving effect to this Amendment No. 2, and (c) for the period from and
including the Amendment No. 2 Effective Date until the date that the Borrower is
required to provide an Officer’s Compliance Certificate pursuant to
Section 7.1(i) for the fiscal quarter of the Borrower ending June 30, 2012, the
Applicable Margin shall be based on Pricing Level II. The Applicable Margin
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any Financial Statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall immediately deliver to the Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (y) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Funded Debt
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 10.2
nor any of their other rights under this Agreement.

 

4



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period, plus, without duplication the following expenses or
charges to the extent deducted from Consolidated Net Income in such period,
(a) interest, income taxes, depreciation, depletion, amortization, non-cash
compensation on long-term incentive plans, extraordinary, unusual or
non-recurring charges relating to premiums or penalties paid to counterparties,
in connection with the breakage, termination or unwinding of Hedging Agreements
to the extent such charges are funded with the Net Cash Proceeds of an Equity
Issuance by the Borrower and other non-cash charges (other than a non-cash
charge resulting from an accrual of a reserve for any cash charge in any future
period) to Consolidated Net Income including non-cash losses resulting from mark
to market accounting of Hedging Agreements, plus without duplication
(b) premiums associated with Specified Hedging Agreements permitted to be
entered into under this Agreement (the “Hedging Premiums Add-Back”) (in the case
of this clause (b) to the extent accompanied by reasonable evidence thereof
satisfactory to the Administrative Agent), plus without duplication (c) all
Capital Expansion Project Add-Backs applicable to such period, minus without
duplication (ii) non-cash credits to Consolidated Net Income including non cash
gains resulting from mark to market accounting of Hedging Agreements; provided
that, (A) the aggregate amount of the Hedging Premiums Add-Back shall not exceed
20% of Unadjusted Consolidated EBITDA for such period and (B) the aggregate
amount of Capital Expansion Project Add-Backs shall not exceed 15% of Unadjusted
Consolidated EBITDA for such period.

Consolidated EBITDA shall exclude any net after-tax gains or losses (less all
fees, expenses and charges) attributable to an Asset Disposition other than in
the ordinary course of business. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis, in a manner reasonably acceptable
to the Administrative Agent, to include, as of the first day of any applicable
period, the historical financial results of any acquisition permitted by
Section 9.3(f) closed during such period and exclude, as of the first day of any
applicable period, without duplication, the Consolidated EBITDA attributable to
(1) assets divested by the Borrower; (2) to the extent funded with the Net Cash
Proceeds from an Equity Issuance, losses (in an amount not to exceed the Net
Cash Proceeds from such Equity Issuance) resulting from the termination or
unwinding of Commodity Hedge Agreements and (3) the after-tax effect of income
(loss) from the early extinguishment of and the interest payments made on
Indebtedness extinguished, in each case, occurring during such period or
subsequent thereto but on or prior to the date of determination of Consolidated
EBITDA.

 

5



--------------------------------------------------------------------------------

“Guaranty Agreement” means, collectively, (a) the unconditional guaranty
agreement dated as of July 27, 2007, executed by the Guarantors party thereto
and (b) each other unconditional guaranty agreement subsequently executed by a
Guarantor pursuant to Section 7.12, in each case in favor of the Administrative
Agent for the ratable benefit of the Secured Parties, substantially in the form
attached as Exhibit H to the Existing Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Maturity Date” means the earliest to occur of (a) May 31, 2017, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a).

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders as of the Amendment No. 2 Effective Date is
$600,000,000.

(c) Clause (a) of Section 4.3 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders (other
than any Defaulting Lender), a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Commitment Fee Rate on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any); provided, that the amount
of outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
fiscal quarter during the term of this Agreement commencing December 31, 2010
and ending on the Maturity Date. Such Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.”

 

6



--------------------------------------------------------------------------------

(d) Section 4.14 of the Credit Agreement is hereby amended by amending and
restating the proviso at the end of the first sentence thereof in its entirety
as follows:

“provided that the total aggregate amount for all such Incremental Revolving
Credit Commitments established on or after the Amendment No. 2 Effective Date
shall not (as of any date of incurrence thereof) exceed $200 million.”

(e) Clause (i) of Section 7.1 of the Credit Agreement shall be amended and
restated in its entirety as follows:

“(i) Compliance Certificate. The Borrower will furnish to the Administrative
Agent, within ten (10) days after the date it furnishes each set of financial
statements pursuant to paragraph (a) or (b) above, a certificate substantially
in the form of Exhibit F executed by a Responsible Officer (i) certifying as to
the matters set forth therein and stating that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail), and (ii) setting forth in reasonable detail the
computations necessary to determine whether the Borrower is in compliance with
Sections 8.1, 8.2 and 8.3, as of the end of the respective fiscal quarter or
Fiscal Year (which computations shall include reasonably detailed computations
of any Capital Expansion Project Add-Backs applicable to such period).”

(f) Clause (j) of Section 9.3 of the Credit Agreement shall be amended and
restated in its entirety as follows:

“(j) Investments in joint ventures not otherwise permitted by this Section 9.3
equal to the greater of (i) twenty percent (20%) of Consolidated Net Tangible
Assets and (ii) $340 million, so long as (A) no Event of Default exists
immediately before or after giving effect to such Investment, (B) the Borrower
is in compliance on a pro forma basis with the financial covenants under Article
VIII of the Credit Agreement after giving effect to such Investment and any
Indebtedness incurred in connection therewith, and (C) the Credit Parties have
Minimum Liquidity of $50 million after giving effect to such Investment and any
Indebtedness incurred in connection therewith.”

(g) Clause (r) of Section 9.3 of the Credit Agreement shall be deleted in its
entirety and replaced with “[intentionally deleted]”.

(h) Clause (s) of Section 9.3 of the Credit Agreement is hereby amended by
replacing the reference to “$10,000,000 in the aggregate in any Fiscal Year”
with a reference to “five percent (5%) of Consolidated Net Tangible Assets in
the aggregate during the term of this Agreement”.

 

7



--------------------------------------------------------------------------------

Section 2. Amendment to Guaranty Agreements. Each of the Guaranty Agreements is
hereby amended to delete the words “under each of the Credit Agreement, the
Notes and each other Loan Document to which the Borrower or such other Obligor
is or may become a party” from the first sentence of Section 2.1 of each such
Guaranty Agreement.

Section 3. Revolving Credit Commitments. As of the Amendment No. 2 Effective
Date, the Revolving Credit Commitment of each Lender is as set forth on Schedule
I hereto. After giving effect to this Amendment No. 2 and any Loans made on the
Amendment No. 2 Effective Date, (a) each Lender who holds Loans in an aggregate
amount less than its Revolving Credit Commitment Percentage (after giving effect
to this Amendment No. 2) of all Loans shall advance new Loans which shall be
disbursed to the Administrative Agent and used to repay Loans outstanding to
each Lender who holds Loans in an aggregate amount greater than its Revolving
Credit Commitment Percentage of all Loans, (b) each Lender’s participation in
each Letter of Credit, if any, shall be automatically adjusted to equal its
Revolving Credit Commitment Percentage (after giving effect to this Amendment
No. 2), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Revolving Credit Outstandings applicable to each
Lender equals its Revolving Credit Commitment Percentage (after giving effect to
this Amendment No. 2) of the aggregate Revolving Credit Outstandings of all
Lenders and (d) the Borrower shall be required to make break-funding payments,
if any, required under Section 4.9 of the Credit Agreement resulting from the
Loans and adjustments described in this Section 3.

Section 4. Conditions Precedent to the Effectiveness of this Amendment No. 2.

(a) This Amendment shall become effective as of the date hereof when, and only
when, each of the following conditions precedent shall have been (or is or will
be substantially concurrently therewith) satisfied:

(i) The Administrative Agent shall have received counterparts of this Amendment
No. 2, duly executed by (1) the Borrower, (2) the Guarantors, (3) the
Administrative Agent and (4) each of the Lenders (including the New Lenders);

(ii) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the effective date of this Amendment No. 2 including,
without limitation, the upfront fees separately agreed upon by the Borrower.

(iii) The Administrative Agent shall have received an opinion of Ledgewood, as
counsel for the Credit Parties, dated the Amendment No. 2 Effective Date and
addressed to the Administrative Agent and the Lenders and each in form and
substance acceptable to the Administrative Agent;

 

8



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have received certification as to the
solvency of the Borrower and its Subsidiaries on a consolidated basis (after
giving effect to this Amendment No. 2) from the chief financial officer of the
Borrower;

(v) The Administrative Agent shall have received duly executed Revolving Credit
Notes dated as of the date hereof payable to each Lender requesting a Revolving
Credit Note and each Lender for which a Revolving Credit Note was previously
delivered pursuant to the Credit Agreement, in a principal amount equal to its
Revolving Credit Commitment (as amended hereby);

(vi) The Administrative Agent shall have received an updated Perfection
Certificate (as defined in the Security Agreement) dated as of the Amendment
No. 2 Effective Date, in form and detail reasonably acceptable to the
Administrative Agent (the “Updated Perfection Certificate”); and

(vii) The Administrative Agent shall have received each of the following in form
and substance reasonably satisfactory to the Administrative Agent:

(A) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that all representations and warranties of the Credit
Parties contained in this Amendment No. 2 and the other Loan Documents are true,
correct and complete in all material respects, unless stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date; that none of
the Credit Parties is in violation of any of the covenants contained in this
Amendment No. 2 and the other Loan Documents; and that, after giving effect to
the transactions contemplated by this Amendment No. 2, no Default or Event of
Default has occurred and is continuing.

(B) Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing this Amendment No. 2 and certifying that (A) the certificate or
articles of incorporation or organization (certified by the Secretary of State
or like authority of the state of its incorporation or organization) and bylaws
or operating (or limited liability company) agreement of such Credit Party
either (x) have not been amended since the Closing Date or (y) are attached as
an exhibit to such certificate, (B) attached thereto is a true, correct and
complete copy of resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing the transactions contemplated
hereunder and the execution, delivery and performance of the Credit Agreement as
amended by this Amendment No. 2, and (C) attached thereto is a true, correct and
complete copy of each certificate required to be delivered pursuant to
Section 4(a)(vii)(C) hereunder.

(C) Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of organization
and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business.

 

9



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. On and as of the Amendment No. 2
Effective Date, after giving effect to this Amendment No. 2, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender as follows:

(a) this Amendment No. 2 has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms and the Credit
Agreement, as amended by this Amendment No. 2, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

(b) No Default or Event of Default under the Credit Agreement exists or is
continuing or would exist immediately after giving effect to this Amendment
No. 2.

(c) No consent, approval, authorization or offer of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment No. 2.

(d) The representations and warranties set forth in Article VI of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

Section 6. Reference to and Effect on the Loan Documents.

(a) As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment No. 2 and the Credit Agreement shall be
read together and construed as a single instrument.

(b) As of the Amendment No. 2 Effective Date, Borrower hereby acknowledges that
it has received and reviewed a copy of the Credit Agreement and acknowledges and
agrees to be bound by all covenants, agreements and acknowledgments in the
Credit Agreement and any other Loan Document and to perform all obligations and
duties required of it by the Credit Agreement.

(c) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

 

10



--------------------------------------------------------------------------------

(d) The execution, delivery and effectiveness of this Amendment No. 2 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(e) This Amendment No. 2 shall constitute a Loan Document under the terms of the
Credit Agreement.

Section 7. Acknowledgement of Guarantors. The Guarantors acknowledge and consent
to all terms and conditions of this Amendment No. 2 and agree that this
Amendment No. 2 and all documents executed in connection herewith do not operate
to reduce or discharge the Guarantors’ obligations under the Loan Documents.

Section 8. Confirmation of Security Documents. The Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party.
By its execution on the signature lines provided below, each of the Credit
Parties hereby confirms and ratifies all of its obligations and the Liens
granted by it under the Security Documents to which it is a party, confirms that
the Security Documents continue to grant valid Liens on the Collateral to the
Collateral Agent for the benefit of the Secured Parties securing the
Obligations, represents and warrants that the representations and warranties set
forth in such Security Documents are complete and correct on the date hereof as
if made on and as of such date and confirms that all references in such Security
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended hereby without impairing any such obligations or
Liens in any respect.

Section 9. New Lenders. The New Lenders hereby join in, become a party to, and
agree to comply with and be bound by the terms and conditions of the Credit
Agreement as Lenders thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if the New Lenders were an original signatory thereto. The New Lenders
hereby appoint and authorize the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
The New Lenders represent and warrant that (a) each such New Lender has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment No. 2, to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) each such New Lender has
received a copy of the Credit Agreement and copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment No. 2 and to become a Lender on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (c) from and after
the Amendment No. 2 Effective Date, each such New Lender shall be a party to and
be bound by the provisions of the Credit Agreement and the other Loan Documents
and have the rights and obligations of a Lender thereunder.

 

11



--------------------------------------------------------------------------------

Section 10. Execution in Counterparts. This Waiver may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy or other electronic transmission
(i.e., “pdf” or “tif” document) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 2.

Section 11. Governing Law. This Amendment No. 2 shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law to the extent that the application of the laws
of another jurisdiction will be required thereby.

Section 12. Section Titles. The section titles contained in this Amendment No. 2
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto, except when used
to reference a section. Any reference to the number of a clause, sub clause or
subsection of any Loan Document immediately followed by a reference in
parenthesis to the title of the section of such Loan Document containing such
clause, sub clause or subsection is a reference to such clause, sub clause or
subsection and not to the entire section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such section, the reference to the title shall govern absent manifest
error. If any reference to the number of a section (but not to any clause, sub
clause or subsection thereof) of any Loan Document is followed immediately by a
reference in parenthesis to the title of a section of any Loan Document, the
title reference shall govern in case of direct conflict absent manifest error.

Section 13. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.

Section 14. Severability. The fact that any term or provision of this Amendment
No. 2 is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any person.

Section 15. Successors. The terms of this Amendment No. 2 shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

12



--------------------------------------------------------------------------------

Section 16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 2
OR ANY OTHER LOAN DOCUMENT.

Section 17. Post-Closing Matters. Within sixty (60) days after the Amendment
No. 2 Effective Date (as such date may be extended in writing by the Collateral
Agent in its sole discretion, the “Section 17 Deadline”), with respect to any
existing mortgaged Property or any Pipeline Property (or other real property
that is required to be subject to a Mortgage pursuant to Section 7.8(f)(ii))
listed in the Updated Perfection Certificate that is not subject to a Mortgage
(the “New Mortgaged Property”), the Borrower shall deliver or shall cause the
applicable Credit Party to deliver, to the Collateral Agent the following, as
applicable:

(a) to the extent any Credit Party has obtained an owner’s title policy with
respect to any existing mortgaged Property or such New Mortgaged Property, a
copy of a title search with respect thereto issued with respect to such
Property, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, confirming that such Property as of the Amendment No. 2
Effective Date is free and clear of all defects and encumbrances subject only to
Excepted Liens permitted under the Mortgages;

(b) such other documentation with respect to the existing mortgaged Property or
New Mortgaged Property, in each case in form and substance reasonably acceptable
to the Collateral Agent, as shall confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties, including, without
limitation:

(i) with respect to the existing mortgaged Property, executed amendments to the
existing Mortgages (the “Mortgage Amendments”);

(ii) with respect to the New Mortgaged Property, new Mortgages;

(iii) favorable opinions, addressed to the Collateral Agent and the Secured
Parties covering the due authorization, execution, delivery and enforceability
of the existing Mortgages, as amended by the applicable Mortgage Amendment, or
of such new Mortgages, as applicable, and shall otherwise be in form and
substance reasonably satisfactory to the Collateral Agent; and

(c) evidence of payment by the Borrower of all search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendments and new
Mortgages referred to above.

The deadline for the Borrower’s delivery of Mortgages, title information and
legal opinions set forth in Sections 7.8(a), 7.8(b), 7.8(c) and 7.8(f)(ii) with
respect to the New Mortgaged Property is hereby extended to be the Section 17
Deadline.

[Signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

BORROWER: ATLAS PIPELINE PARTNERS, L.P. By:   Atlas Pipeline Partners GP, LLC,
its general partner By:  

/s/ Robert W. Karlovich III

  Name: Robert W. Karlovich III   Title: Chief Financial Officer GUARANTORS:
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

/s/ Robert W. Karlovich III

  Name: Robert W. Karlovich III   Title: Chief Financial Officer ATLAS PIPELINE
TENNESSEE, LLC APL LAUREL MOUNTAIN, LLC ATLAS PIPELINE MID-CONTINENT LLC By:  
Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

/s/ Robert W. Karlovich III

  Name: Robert W. Karlovich III   Title: Chief Financial Officer

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ATLAS MIDKIFF, LLC ATLAS CHANEY DELL, LLC SLIDER WESTOK GATHERING, LLC NOARK
ENERGY SERVICES, L.L.C. VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC VELMA GAS
PROCESSING COMPANY, LLC ATLAS PIPELINE NGL HOLDINGS, LLC ATLAS PIPELINE NGL
HOLDINGS II, LLC By:   Atlas Pipeline Mid-Continent LLC, its sole member By:  
Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

/s/ Robert W. Karlovich III

  Name: Robert W. Karlovich III   Title: Chief Financial Officer

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
 

/s/ Matthew W. Coleman

  Name: Matthew W. Coleman   Title:   Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Adam H. Fey

  Name: Adam H. Fey   Title:   Director

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John F. Miller

  Name:   John F. Miller   Title:   Attorney-In-Fact

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President By:  

/s/ Erin Morrissey

  Name:   Erin Morrissey   Title:   Director

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Trey Lewis

  Name: Trey Lewis   Title: Asst Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Gregory C. Magnuson

  Name: Gregory C. Magnuson   Title: Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Elizabeth Johnson

  Name: Elizabeth Johnson   Title: Vice President By:  

/s/ Darrell Holley

  Name: Darrell Holley   Title: Managing Director

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

AMEGY BANK, N.A., as a Lender By:  

/s/ Mark Serice

  Name: Mark Serice   Title: Senior Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Ryan K. Michael

  Name: Ryan K. Michael   Title: Senior Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Robert Traband

  Name: Robert Traband   Title:   Managing Director

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Peter Shen

  Name: Peter Shen   Title:   Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ John S. Lesikar

  Name: John S. Lesikar   Title:   Assistant Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ William W. Brown

  Name: William W. Brown   Title:   Senior Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ONEWEST BANK, FSB, as a Lender By:  

/s/ Sean M. Murphy

 

Name: Sean M. Murphy

  Title:   Senior Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ David Valentine

  Name:   David Valentine   Title:   Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:  

/s/ Mark Connelly

  Name:   Mark Connelly   Title:   Senior Vice President By:  

/s/ Aidan Lanigan

  Name:   Aidan Lanigan   Title:   Senior Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

THE F&M BANK AND TRUST COMPANY, as a Lender By:  

/s/ Carol E. Owens

  Name: Carol E. Owens   Title: Senior Vice President

 

SIGNATURE PAGE

AMENDMENT NO. 2- ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

Schedule I

Revolving Credit Commitments as of Amendment No. 2 Effective Date

 

Lender

   Revolving Credit
Commitment      Revolving
Credit
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 54,000,000.00         9.00000000 % 

Bank of America, N.A.

   $ 48,000,000.00         8.00000000 % 

Citibank, N.A.

   $ 48,000,000.00         8.00000000 % 

Deutsche Bank Trust Company Americas

   $ 48,000,000.00         8.00000000 % 

Compass Bank

   $ 40,000,000.00         6.66666666 % 

SunTrust Bank

   $ 40,000,000.00         6.66666666 % 

ABN AMRO Capital USA LLC

   $ 40,000,000.00         6.66666666 % 

Amegy Bank, N.A.

   $ 32,000,000.00         5.33333333 % 

Sumitomo Mitsui Banking Corporation

   $ 32,000,000.00         5.33333333 % 

Branch Banking and Trust Company

   $ 32,000,000.00         5.33333333 % 

JPMorgan Chase Bank, N.A.

   $ 27,000,000.00         4.50000000 % 

Capital One, National Association

   $ 27,000,000.00         4.50000000 % 

Comerica Bank

   $ 27,000,000.00         4.50000000 % 

Cadence Bank, N.A.

   $ 20,000,000.00         3.33333333 % 

OneWest Bank, FSB

   $ 20,000,000.00         3.33333333 % 

Regions Bank

   $ 20,000,000.00         3.33333333 % 

Sovereign Bank, N.A.

   $ 20,000,000.00         3.33333333 % 

Goldman Sachs Bank USA

   $ 15,000,000.00         2.50000000 % 

The F&M Bank and Trust Company

   $ 10,000,000.00         1.66666666 %    

 

 

    

 

 

 

Total

   $ 600,000,000         100 %    

 

 

    

 

 

 